Cook, P. J.,
delivered the opinion of the court.
According to the evidence of the defendant below, ap-pellee here, the salesman of the seller made certain false and fraudulent representations to the buyer of the goods, which induced him to buy the goods. It further appears *45that the buyer countermanded the order by letter or telegraph, as soon as he ascertained that the representations were false. This case in its facts, is strikingly like Hirschburg Optical Co. v. Jackson & Co., 63 Miss. 21. In the present case, the witness for the defendant stated that, as an inducement to buy, the salesman ,told him that other merchants had handled his goods, and that they were entirely satisfactory to them. The merchants mentioned denied this statement, averring that the contrary was true, and it was then the defendant canceled the order.
It is claimed that the note executed by the defendant for the agreed price of the goods purchased was payable to bearer, and that plaintiff was an innocent purchaser for value, without notice. We think the record affords a complete answer to this claim. It is shown that the holder of the note was, in fact, the payee masquerading under another name, or, at most, it was a mere agency of the seller of the goods, and was in no sense an innocent purchaser for value without notice.

Affirmed.